925 F.2d 1464
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MISTER, also known as Ronald Haygood, Plaintiff-Appellant,v.Pamela WITHROW, D. Sudajha, Gaybe Willmore, in theirindividual and official capacities, Defendants-Appellees.
No. 90-1843.
United States Court of Appeals, Sixth Circuit.
Feb. 22, 1991.

1
Before DAVID A. NELSON and SUHRHEINRICH, Circuit Judges, and HACKETT, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff Mister, a Michigan inmate, filed a civil rights action in which he alleged that employees of the Michigan Reformatory interfered with his first amendment rights during his incarceration at that facility.  The district court ultimately entered summary judgment for the defendants and reaffirmed the decision on reconsideration.  This appeal followed.  The parties have briefed the issues, Mister proceeding without counsel.


4
Upon consideration, we agree with the district court that there is no genuine issue of material fact and that the defendants are entitled to judgment as a matter of law.    Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).  The two incidents of mail interruption in issue were taken pursuant to established prison policy and were constitutionally permissible under Thornburgh v. Abbott, 490 U.S. 401, 109 S.Ct. 1874, 1878-84 (1989).  These claims, and the additional contentions raised initially by Mister on appeal, are meritless.


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Barbara K. Hackett, U.S. District Judge for the Eastern District of Michigan, sitting by designation